EXHIBIT 10.9




SETTLEMENT AND RELEASE AGREEMENT




This Settlement and Release Agreement (the “Agreement”) is entered into this 5th
day of November 2008 by and between Xenacare Holdings, Inc., (“XCH” or “Debtor”)
and MOMEMTUM MARKETING, INC., a creditor of the Company (Creditor”).




The Creditor has loaned three hundred sixty four thousand eighty seven dollars
($364,087) in good funds to the Company (the “Advances”), to whom XCH agreed to
pay valuable consideration. The parties now wish to fully and finally resolve
all of the rights, liabilities, obligations and differences between them.




NOW, THEREFORE, in exchange of the execution of this Agreement,  and in full
satisfaction of the Advances, Debtor will pay to Creditor and or its assigns
within five (5) business days following the parties mutual execution and
exchange of this Agreement, XHI will issue to MOMEMTUM MARKETING, INC.,
 3,165,974 shares of XHI Common stock (the “Settlement Shares”).  The Settlement
Shares will contain the appropriate restrictive legends representing that the
Settlement Shares have not been registered under the Securities Act of 1933, as
amended.  The Parties herewith agree as follows




RECITALS




The Recitals in this Agreement are true and correct.




REPRESENTATIONS AND WARRANTIES




Each party represents, warrants and covenants that he, it or they have the full
authority and power to enter into this Agreement and the person(s) executing
this Agreement has the full authority and power to do so;




That such persons properly hold the office and/or positions set forth in the
execution and acknowledgement section set forth below;




Every party has sought the assistance of competent legal and other professional
advice before executing this Agreement and agrees to be bound by the terms set
forth in this Agreement.




INDEMNIFICATION




XCH and the Creditor shall indemnify and save harmless their agents, employees,
representatives, affiliates, subsidiaries and employees with respect to the
subject matter of the creditor and debtor arrangement between the parties.








--------------------------------------------------------------------------------

MUTAL RELEASES




XCH and Creditor collectively and individually hereby completely release and
forever discharge each other and each other’s parent, subsidiary, affiliated
and/or related organizations, and their shareholders, directors, officers,
partners, members, joint venture, affiliates, employees, agents,
representatives, attorney, successors and assigns, collectively and
individually, from any and all past, present or future claims, demands,
complaints, actions, causes of action, suits, judgments, executions,
attachments, levies, garnishments, debts, liabilities, profits, bonuses,
reimbursements, obligations, costs, expenses, sums of money, accounts, bills,
covenants, contracts, controversies, agreements, damages, wages or any other
form of damages or compensation of any nature whatsoever, at law or in equity,
whether based on contract, statute, tort or strict liability, and whether for
compensatory, consequential, liquidated, punitive, statutory or any other
damages or remedies that the parties may now or may have asserted against one
another, or related to any act, admission, matter of thing whatsoever from the
beginning of the world to the day of execution of this Agreement, arising
directly or indirectly out of the Advances save and except the obligations
created by this Agreement.




NOTICE




Any Notice required or permitted to be given under this Agreement shall be
sufficient and placed in writing and hand-delivered, sent by an overnight
courier, or sent by registered or certified U.S. mail, return receipt requested.
Notice to XCH shall be sent to its offices of record in Deerfield Beach,
Florida. Notice to Creditor shall be sent to the address of record in Fort
Lauderdale, FL




ENTIRE AGREEMENT




This Agreement reflects the entire Agreement with respect to all issues, rights,
liabilities, obligations and causes of action that have been asserted or could
have been asserted between the parties. This Agreement may not be changed
orally. It may only be changed or amended if evidenced in writing and signed by
the party against whom enforcement is sought. This Agreement supersedes all
prior representations, understandings or agreements, by and between or among the
parties regarding any of the matters set forth in this Agreement.




GOVERNING LAW, VENUE AND JURISDICTION




This Agreement shall be construed in accordance with the Florida Law. The
parties agree that personal jurisdiction over them shall be proper and exclusive
venue for any action arising or related this Agreement, and shall be filed in
the Circuit Court of Broward County, Florida.








--------------------------------------------------------------------------------

CONTERPARTS




This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument but all such counterparts together
shall constitute one in the same instrument.




HEADINGS




The parties acknowledge that the descriptive headings are for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement.




INTERPRETATIONS




This Agreement and any related instrument shall not be construed more strictly
against any party regardless of who was more responsible for its preparation,
and being recognized that this Agreement and any related instrument are the
product of extensive negotiations between the parties hereto and that all of the
parties have contributed substantially and materially to the final preparation
of this Agreement and other related instruments.




ATTORNEY’S FEES




Should it become necessary for any party to institute legal action, whether at
law or in equity, to enforce any provision of this Agreement, the prevailing
party shall be entitled to recover all costs and reasonable attorney’s fees,
including but not limited to, fees for collection, mediation, arbitrations,
trials, appeals, bankruptcy or any other legal proceedings.




NO ADMISSION OF LIABILITY




This Agreement shall be considered as compromise of claims and shall not in any
way be construed as an admission by any of the parties of liability or any other
acts of wrongdoing.




NON-DISPARAGEMENT BY PARTIES




Each party agrees that he, they or it will not make any statements or take any
actions that in any way disparage or criticizes any other party to this
Settlement Agreement.




/s/ Steve Markley

CHIEF OPERATING OFFICER

XENACARE HOLDINGS, INC.




/s/ Frank Rizzo

PRESIDENT

MOMEMTUM MARKETING INC.



